Exhibit 10.4
**TO BE REVIEWED UNDER CHINESE LAW**

SINOHUB, INC.
NOTICE OF GRANT OF STOCK OPTION
(For Participants Resident in The Peoples Republic of China)


The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of SinoHub, Inc. pursuant to the SinoHub, Inc. 2008 Stock Plan,
as amended and restated (the “Plan”), as follows:


Participant:
 
Employee ID:                                              
     
Date of Grant:
         
Number of Option Shares:
         
Exercise Price Per Share:
$                                              
       
Vesting Commencement Date:
         
Option Expiration Date:
The tenth anniversary of the Date of Grant.
   
[Tax Status of Option:
Nonstatutory Stock Option]
   
Vested Shares:
 
Except as provided in the Stock Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Percentage”
determined as of such date as follows:
   
Vested
Percentage
 
Prior to first anniversary of Vesting Commencement Date
0
 
 
On first anniversary of Vesting Commencement Date (the “Initial Vesting Date”)
 
25%
 
Plus
 
   
For each additional full 3-month period of Participant’s Service from Initial
Vesting Date until the Vested Percentage equals 100%, an additional
 
6.25%
Local Law:
The laws, rules and regulations of The Peoples Republic of China, of which the
Participant is a resident.



By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document. The Participant acknowledges receipt of copies of the Plan and the
Stock Option Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Option subject to all of their
terms and conditions.

 

SINOHUB, INC.   PARTICIPANT       By:      Signature:           Its:     Date: 
        Address:      Address:   
 
 
   
 
 
   

 
ATTACHMENTS:
2008 Stock Plan, as amended to the Date of Grant; Stock Option Agreement and
Exercise Notice
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
OR QUALIFIED UNDER THE U.S. SECURITIES ACT OF 1933, OR THE SECURITIES LAWS OF
ANY STATE OR FOREIGN JURISDICTION AND MAY NOT BE OFFERED OR SOLD IN THE U.S. OR
TO U.S. PERSONS (OTHER THAN DISTRIBUTORS) (AS DEFINED IN REGULATION S
PROMULGATED UNDER THE U.S. SECURITIES ACT OF 1933). THE SECURITIES WHICH ARE THE
SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH DISPOSITION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, A
DISPOSITION IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, RULE 144,
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR QUALIFICATION IS
NOT REQUIRED UNDER THE U.S. SECURITIES ACT OF 1933 OR ANY STATE AND APPLICABLE
FOREIGN SECURITIES LAWS.
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE U.S. SECURITIES ACT OF 1933.
THE OPTION ACQUIRED PURSUANT TO THIS AGREEMENT MAY NOT BE EXERCISED BY OR ON
BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933 OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


SINOHUB, INC.
STOCK OPTION AGREEMENT


(For Participants Resident in The Peoples Republic of China)


SinoHub, Inc. has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the SinoHub, Inc. 2008 Stock
Plan, as amended and restated (the “Plan”), the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Option Agreement and the Plan, (b) accepts
the Option subject to all of the terms and conditions of the Grant Notice, this
Option Agreement and the Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Option Agreement or the Plan.
 
1.             Definitions and Construction.
 
1.1           Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
 
1.2           Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
2.             Certain Conditions of the Option.
 
2.1           Compliance with Local Law. The Participant agrees that the
Participant will not acquire shares pursuant to the Option or transfer, assign,
sell or otherwise deal with such shares except in compliance with the laws and
regulations of the People’s Republic of China (“Local Law”).
 
2.2           Employment Conditions. In accepting the Option, the Participant
acknowledges that:
 
(a)            Any notice period mandated under Local Law shall not be treated
as Service for the purpose of determining the vesting of the Option; and the
Participant’s right to exercise the Option after termination of Service, if any,
will be measured by the date of termination of the Participant’s active Service
and will not be extended by any notice period mandated under Local Law. Subject
to the foregoing and the provisions of the Plan, the Company, in its sole
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.
 
(b)            The Plan is established voluntarily by the Company. It is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Option Agreement.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

(c)            The grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past.
 
(d)            All decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company.
 
(e)            The Participant’s participation in the Plan shall not create a
right to further Service with any Participating Company and shall not interfere
with the ability of any Participating Company to terminate the Participant’s
Service at any time, with or without cause.
 
(f)            The Participant is voluntarily participating in the Plan.
 
(g)            [The Option is an extraordinary item that does not constitute
compensation of any kind for Service of any kind rendered to any Participating
Company, and which is outside the scope of the Participant’s employment
contract, if any.]
 
(h)            [The Option is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.]
 
(i)            In the event that the Participant is not an employee of the
Company, the Option grant will not be interpreted to form an employment contract
or relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.
 
(j)            The future value of the underlying shares is unknown and cannot
be predicted with certainty. If the underlying shares do not increase in value,
the Option will have no value. If the Participant exercises the Option and
obtains shares, the value of those shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price.
 
(k)            No claim or entitlement to compensation or damages arises from
termination of the Option or diminution in value of the Option or shares
purchased through exercise of the Option resulting from termination of the
Participant’s Service (for any reason whether or not in breach of Local Law) and
the Participant irrevocably releases the Company and each other Participating
Company from any such claim that may arise. If, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen
then, by signing this Option Agreement, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such a claim.
 
2.3           Data Privacy Consent.
 
(a)            The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among the
members of the Participating Company Group for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
 
(b)            The Participant understands that the Participating Company Group
holds certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon exercise of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

3.             Administration.
 
All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option as provided by the
Plan. Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
 
4.             Exercise of the Option.
 
4.1           Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.
 
4.2           Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.  [Insert language regarding
use of specialized agents and accounts to comply with Local Law.]
 
4.3           Payment of Exercise Price.
 
(a)            Forms of Consideration Authorized. Payment of the aggregate
Exercise Price for the number of shares of Stock for which the Option is being
exercised shall be made (i) provided that at the time of exercise, the offer and
sale of shares of Stock pursuant to the Plan is registered on a then effective
registration statement on Form S-8 under the Securities Act, solely by means of
a Cashless Exercise, as defined below, or (ii) at any other time, by means
determined by the Committee.
 
(b)            Cashless Exercise.  A “Cashless Exercise” means the delivery of a
properly executed notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to some or all of the shares of
Stock acquired upon the exercise of the Option pursuant to a program or
procedure approved by the Company and with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System.
 
4.4           Tax Withholding. Regardless of any action taken by the Company or
any other Participating Company with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding (the
“Tax Obligations”), the Participant acknowledges that the ultimate liability for
all Tax Obligations legally due by the Participant is and remains the
Participant’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax Obligations in connection
with any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of shares acquired pursuant to such exercise, or the
receipt of any dividends and (b) does not commit to structure the terms of the
grant or any other aspect of the Option to reduce or eliminate the Participant’s
liability for Tax Obligations. At the time of exercise of the Option, the
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all withholding obligations of the Company and any other
Participating Company. In this regard, at the time the Option is exercised, in
whole or in part, or at any time thereafter as requested by the Company or any
other Participating Company, the Participant hereby authorizes withholding of
all applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Option. Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company or any other
Participating Company may (i) sell or arrange for the sale of shares acquired by
the Participant to satisfy the Tax Obligations, and/or (ii) withhold in shares,
provided that only the amount of shares necessary to satisfy the minimum
withholding amount required by applicable law, including Local Law, is withheld.
Finally, the Participant shall pay to the Company or any other Participating
Company any amount of the Tax Obligations that any such company may be required
to withhold as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company shall have no
obligation to process the exercise of the Option or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

4.5           Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the exercise of the Option. Except as
provided by the preceding sentence, a certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
 
4.6           Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of United
States federal or state or Local Law with respect to such securities. The Option
may not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws, including Local Law, or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, the Option may not be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the Option be in
effect with respect to the shares issuable upon exercise of the Option or
(ii) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE
TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
4.7           Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.
 
5.             Nontransferability of the Option.
 
During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
 
6.             Termination of the Option.
 
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
 
7.             Effect of Termination of Service.
 
7.1           Option Exercisability. The Option shall terminate immediately upon
the Participant’s termination of Service to the extent that it is then unvested
and shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
 
(a)            Disability. If the Participant’s Service terminates because of
the Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of six (6) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

(b)            Death. If the Participant’s Service terminates because of the
death of the Participant, the Option, to the extent unexercised and exercisable
for Vested Shares on the date on which the Participant’s Service terminated, may
be exercised by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of six (6) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
 
(c)            Termination for Cause. If the Participant’s Service is terminated
for Cause or if, following the Participant’s termination of Service and during
any period in which the Option otherwise would remain exercisable, the
Participant engages in any act that would constitute Cause, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.
 
(d)            Other Termination of Service.  If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of six (6) months after the date
on which the Participant’s Service terminated, but in any event no later than
the Option Expiration Date.
 
7.2           Extension if Exercise Prevented by Law or Insider Trading Policy.
Notwithstanding the foregoing, other than termination of Service for Cause, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6 or a sale of shares
pursuant to a Cashless Exercise of the Option would violate the provisions of
the Insider Trading Policy, the Option shall remain exercisable until thirty
(30) days after the date such exercise or sale, as the case may be, would no
longer be prevented by such provisions, but in any event no later than the
Option Expiration Date.
 
7.3           Forfeiture Events.  Notwithstanding anything in this Agreement to
the contrary, the Participant’s rights, payments, and benefits with respect to
this Award shall be subject to the forfeiture provisions of Section 18.2 of the
Plan.
 
8.             Effect of Change in Control.
 
In the event of a Change in Control, any portion of the Option that is then
unvested shall become immediately vested and exercisable in full.  Except to the
extent that the Committee determines to cash out the Option in accordance with
Section 10.1(c) of the Plan, the surviving, continuing, successor, or purchasing
entity or parent thereof, as the case may be (the “Acquiror”), may, without the
consent of the Participant, assume or continue in full force and effect the
Company’s rights and obligations under all or any portion of the Option or
substitute for all or any portion of the Option a substantially equivalent
option for the Acquiror’s stock. For purposes of this Section, the Option or any
portion thereof shall be deemed assumed if, following the Change in Control, the
Option confers the right to receive, subject to the terms and conditions of the
Plan and this Option Agreement, for each share of Stock subject to such portion
of the Option immediately prior to the Change in Control, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise of the
Option, for each share of Stock subject to the Option, to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control.
The Option shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control to the extent that the Option is
neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the date of the Change in Control.
 
9.             Adjustments for Changes in Capital Structure.
 
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and kind
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number, and the Exercise Price shall be rounded up to the
nearest whole cent. In no event may the Exercise Price be decreased to an amount
less than the par value, if any, of the stock subject to the Option. The
Committee in its sole discretion, may also make such adjustments in the terms of
the Option to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate. All adjustments pursuant
to this Section shall be determined by the Committee, and its determination
shall be final, binding and conclusive.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

10.           Rights as a Stockholder, Director, Employee or Consultant.
 
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.
 
11.           Representations and Warranties.
 
In connection with the receipt of the Option and any acquisition of shares upon
the exercise thereof (collectively, the “Securities”), the Participant hereby
agrees, represents and warrants as follows:  
 
11.1           Investment Intent. The Participant is acquiring the Securities
solely for the Participant’s own account for investment and not with a view to
or for sale in connection with any distribution of the Securities or any portion
thereof and not with any present intention of selling, offering to sell or
otherwise disposing of or distributing the Securities or any portion thereof in
any transaction other than a transaction exempt from registration under the
Securities Act. The Participant further represents that the entire legal and
beneficial interest of the Securities is being acquired, and will be held, for
the account and benefit of the Participant only and neither in whole nor in part
for any other person.
 
11.2           Absence of Solicitation. The Participant was not presented with
or solicited by any form of general solicitation or general advertising,
including, but not limited to, any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television, radio or similar communications media, or presented
at any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
11.3           Residence / Not a U.S. Person. The Participant’s principal
residence is located at the address indicated beneath the Participant’s
signature on the Grant Notice. The Participant is not a U.S. person (as defined
in Regulation S promulgated under the Securities Act), and the Option will not
be exercised on behalf of, for the benefit of, or for the account of a U.S.
person.
 
11.4           No Exercise within the United States. The Option may not be
exercised within the United States, and the Securities may not be delivered
within the United States upon exercise, unless registered under the Securities
Act or an exemption from such registration is available.
 
11.5           Information Concerning the Company. The Participant is aware of
the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities. The Participant further represents and
warrants that the Participant has discussed the Company and its plans,
operations and financial condition with its Officers, has received all such
information as the Participant deems necessary and appropriate to enable the
Participant to evaluate the financial risk inherent in acquiring the Securities
and has received satisfactory and complete information concerning the business
and financial condition of the Company in response to all inquiries in respect
thereof.
 
11.6           Economic Risk. The Participant realizes that his acquisition of
the Securities will be a highly speculative investment and that the Participant
is able, without impairing his or her financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss on the
Participant’s investment.
 
11.7           Capacity to Protect Interests. The Participant has (i) a
preexisting personal or business relationship with the Company or any of its
Officers, directors, or controlling persons, consisting of personal or business
contacts of a nature and duration to enable the Participant to be aware of the
character, business acumen and general business and financial circumstances of
the person with whom such relationship exists, or (ii) such knowledge and
experience in financial and business matters as to make the Participant capable
of evaluating the merits and risks of an investment in the Securities and to
protect the Participant’s own interests in the transaction, or (iii) both such
relationship and such knowledge and experience.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

11.8           Restricted Securities. The Participant understands and
acknowledges that:
 
(a)            The issuance of the Securities to the Participant has not been
registered under the Securities Act, and the Securities must be held
indefinitely unless a transfer of the Securities is subsequently registered
under the Securities Act, the transfer or sale of the securities is in
accordance with Regulation S promulgated under the Securities Act or Rule 144
promulgated under the Securities Act or another exemption from such registration
is available.
 
(b)            The Company is under no obligation to register the Securities.
 
(c)            The Participant hereby agrees not to engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.
 
(d)           The Company will make a notation in its records of the
aforementioned restrictions on transfer and legends.
 
11.9           Disposition Under Rule 144. The Participant understands that any
shares acquired upon exercise of the Option will be restricted securities within
the meaning of Rule 144 promulgated under the Securities Act; that the exemption
from registration under Rule 144 will not be available in any event for at least
one year from the date of acquisition of the shares, and even then will not be
available unless (a) a public trading market then exists for the Common Stock of
the Company, (b) adequate information concerning the Company is then available
to the public, and (c) other terms and conditions of Rule 144 are complied with;
and that any sale of the shares may be made only in limited amounts in
accordance with such terms and conditions. There can be no assurance that the
requirements of Rule 144 will be met, or that the shares will ever be salable.
 
11.10           Further Limitations on Disposition. Without in any way limiting
the Participant’s representations and warranties set forth above, the
Participant further agrees that the Participant will in no event make any
disposition of all or any portion of any shares which the Participant acquires
upon exercise of the Option unless:
 
(a)            There is then in effect a Registration Statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or
 
(b)            The Participant will have notified the Company of the proposed
disposition and furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and either: 
 
(i)            The Participant will have furnished the Company with an opinion
of the Participant’s own counsel to the effect that such disposition will not
require registration of such shares under the Securities Act or any state and
applicable foreign securities laws, and such opinion of the Participant’s
counsel will have been concurred in by counsel for the Company and the Company
will have advised the Participant of such concurrence; or
 
(ii)            The disposition is made in compliance with Rule 144 or
Regulation S after the Participant has furnished the Company such detailed
statement and after the Company has had a reasonable opportunity to discuss the
matter with the Participant.
 
12.           Legends.
 
12.1           The Company may at any time place legends referencing any
applicable federal, state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section.
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, TRANSFERRED, ASSIGNED,
HYPOTHECATED OR SOLD IN THE U.S. OR TO U.S. PERSONS (OTHER THAN DISTRIBUTORS)
(AS DEFINED IN REGULATION S PROMULGATED UNDER THE U.S. SECURITIES ACT OF 1933),
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH REGULATION S OR RULE 144, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT OR ANY STATE AND APPLICABLE FOREIGN SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT OF 1933.”
 
12.2           The Participant is hereby on notice that the Company may refuse
to register on the books of the Company (or on the records of a duly authorized
transfer agent of the Company) any transfer, sale, assignment or hypothecation
of the Securities not made in accordance with (i) registration under the
Securities Act (ii) pursuant to Regulation S under the Securities Act,
(iii) Rule 144 under the Securities Act or (iv) another available exemption from
registration under the Securities Act.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

13.           Miscellaneous Provisions.
 
13.1           Termination or Amendment. The Committee may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Option Agreement shall be effective unless in
writing.
 
13.2           Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.
 
13.3           Binding Effect. Subject to the restrictions on transfer set forth
herein, this Option Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.
 
13.4           Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
 
(a)            Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
 
(b)            Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.4(a) of this Option Agreement and consents
to the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).
 
13.5           Integrated Agreement. The Grant Notice, this Option Agreement and
the Plan shall constitute the entire understanding and agreement of the
Participant and the Participating Company Group with respect to the subject
matter contained herein and supersede any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter. To the extent
contemplated herein, the provisions of the Grant Notice, the Option Agreement
and the Plan shall survive any exercise of the Option and shall remain in full
force and effect.
 
13.6           Applicable Law. This Option Agreement shall be governed by the
laws of [the State of Delaware] as such laws are applied to agreements between
[Delaware] residents entered into and to be performed entirely within [the State
of Delaware]. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Option
Agreement, the parties hereby submit to and consent to the jurisdiction of [the
State of Delaware] and agree that such litigation shall be conducted only in the
courts of [the County of [County], Delaware, or the federal courts of the United
States for the District of Delaware], and no other courts, where this Option
Agreement is made and/or performed.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

13.7           Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
Participant:
     
Date:
 

 
 
 
 
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

STOCK OPTION EXERCISE NOTICE
(For Participants Resident in The Peoples Republic of China)


SinoHub, Inc.
Attention: Stock Administration
Ladies and Gentlemen:
 
1.            Option. I was granted an option (the “Option”) to purchase shares
of the common stock (the “Shares”) of SinoHub, Inc. (the “Company”) pursuant to
the Company’s 2008 Stock Plan, as amended and restated (the “Plan”), my Notice
of Grant of Stock Option (the “Grant Notice”) and my Stock Option Agreement (the
“Option Agreement”) as follows:


Date of Grant:
     
Number of Option Shares:
     
Exercise Price per Share:
$                                       
   

2.             Exercise of Option. I hereby elect to exercise the Option to
purchase the following number of Shares, all of which are Vested Shares in
accordance with the Grant Notice and the Option Agreement:


Total Shares Purchased:
     
Total Exercise Price (Total Shares X Price per Share)
$                                       



 3.            Payments. I enclose payment in full of the total exercise price
for the Shares in the following form(s), as authorized by my Option Agreement:


Cashless Exercise:
Contact Plan Administrator
   
Other:
Contact Plan Administrator



4.            Tax Withholding. I authorize payroll withholding and otherwise
will make adequate provision for the Tax Obligations, as described in the Option
Agreement.  I elect to pay the Tax Obligations, if any, as follows:
(Contact Plan Administrator for amount of tax due.)


[Check:]
$                                       
   
[Payroll Withholding:]
Contact Plan Administrator
   
Cashless Exercise:
Contact Plan Administrator
   
Share Withholding:
Contact Plan Administrator
   
Other:
Contact Plan Administrator



5.            Participant Information.
 
My address is: 
          My Tax Identification Number is:    

 
6.           Not a U.S. Person.  I certify that I am not a U.S. person (as
defined in Regulation S promulgated under the Securities Act of 1933, as
amended) and the Option is not being exercised on behalf of a U.S. person.


7.           Binding Effect. I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the Grant
Notice, the Option Agreement and the Plan, to all of which I hereby expressly
assent. This Agreement shall inure to the benefit of and be binding upon my
heirs, executors, administrators, successors and assigns.
 

--------------------------------------------------------------------------------


**TO BE REVIEWED UNDER CHINESE LAW**

 


   
Very truly yours,
               
(Signature)
     
Receipt of the above is hereby acknowledged.
       
SINOHUB, INC.
     
By:
         
Title:
         
Dated:
   

 
 
 
 
 
 

--------------------------------------------------------------------------------

 